DETAILED ACTION

Response to Arguments
Applicant’s arguments, see the arguments filed on 1/5/22, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.
As a result, this office action is a non-final rejection.

Allowable Subject Matter
Claims 5, and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither teaches nor suggests a pinhole and in the second layer (claim 5). It also doesn’t teach or suggest a TFT and in the second layer (claims 8-13).




Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6, 7, 14, and 17-20 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Puszka et al., US 10,535,721.
Regarding claim 1, Puszka (see marked up figure 4 below) teaches a display substrate comprising:
a support 16;
a second layer 58 on the support 16;
a window 1 extending through the second layer 58 and optically coupled with an image sensor 22;
a sidewall (vertical portion of 58 within window 1) at least partially surrounding the window 1;
wherein the sidewall (vertical portion of 58 within window 1)  is configured to attenuate transmission of light through the sidewall (58 is a light absorbing element therefore it attenuates light).

    PNG
    media_image1.png
    633
    823
    media_image1.png
    Greyscale

With respect to claim 2, Puszka (see marked up figure 4 above) teaches a pinhole layer 44 with patterns defining a pinhole.
As to claim 3, Puszka (see marked up figure 4 above) teaches the window 1 is optically coupled with the image sensor 22 through the pinhole 2. 
In re claim 4, Puszka (see marked up figure 4 above) teaches the pinhole layer 44 comprises a layer of material that is opaque to the light. Metal (column 5, lines 58-59) is opaque to light.
Concerning claim 6, Puszka (see marked up figure 4 above) teaches the pinhole layer 44 is spaced away from the image sensor 22.

In claim 14, Puszka (see marked up figure 4 above) teaches the image sensor 22.
Regarding claim 17, Puszka (see marked up figure 4 above) teaches the window 1 is not opaque to the light (RR goes through the window 1 so it is not opaque).
With respect to claim 18, Puszka (see marked up figure 4 above) teaches a display panel (column 1, liens 19-20), comprising the display substrate of claim 1.
Concerning claim 19, Puszka (see marked up figure 4 above) teaches a system comprising the display panel of claim 18, wherein the system is an e- book reader, a laptop computer, a computer monitor, an OLED panel, a mobile phone (column 1, lines 20-21), a tablet computer, a television, a display screen, a digital photo frame, or a portable GPS system.

As to claim 20, Puszka (see marked up figure 4 above) teaches a method of making a display substrate of a display panel, the method comprising:
forming a second layer 58 on a support 14;
forming a hole 1 across a thickness of the second layer 58;
forming a sidewall (vertical portion of 58 within window 1) inside the hole 1;
.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puszka et al., US 10,535,721, as applied to claim 1 above.
In re claim 15, though Puszka (see marked up figure 4 above), which teaches the support 14 is between the image sensor 22 and the second layer 58, fails to teach the image sensor is sandwiched between the support and the second layer, or the support is sandwiched between the image sensor and the second layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed arrangement in the invention of Puszka because the relative location of these elements is known to be rearranged as equivalent structures arriving at the same result, which is controlling light’s access to the image sensor. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Concerning claim 16, though Puszka fails to teach an end of the window away from the support has a larger area than an end of the window proximal to the support, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this shape in the invention of Puszka because changes in size, shape or proportion are within the ordinary level of skill in the art (MPEP 2144.04 IV).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	3/7/22